Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NEW ISSUES
	The new issues include:
	(1) in claim 1, adding "where the sipe includes a submerged groove arranged along a bottom of the sipe having a length extending in the direction of the sipe length, the submerged groove having a thickness greater than the thickness of any upright void feature" without additionally adding the subject matter of the submerged groove having a length extending in a non-linear path in the direction of the sipe length (claim 10) and the subject matter of the submerged groove having a thickness greater than the thickness of any intermediate void feature (claim 11, dependent on claim 10), and
	(2) in claim 14, adding "where the sipe includes a submerged groove arranged along a bottom of the sipe having a length extending in the direction of the sipe length, the submerged groove having a thickness greater than the thickness of any upright void feature" without additionally adding the subject matter of the submerged groove having a length extending in a non-linear path in the direction of the sipe length (claim 10) and the subject matter of the submerged groove having a thickness greater than the thickness of any intermediate void feature (claim 11, dependent on claim 10).
ALLOWABLE SUBJECT MATTER
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art including Kuze (US 2002/0170643), Japan 112 (JP 03-189112), Mathonet et al (US 2015/0053320), Japan 689 (JP 2006-281689), Japan 108 (JP 02-310108), Ishihara (US 2002/0139164), Korea 321 (KR 2004-0005321) and Voss et al (US 2011/0168311) fails to render obvious modifying Kuze's 3D sipe, which has a zigzag trace at the tread surface and has a cross section which twists as the sipe thickness extends along the length of the sipe, such that "at least one of the distal ends includes an upright void feature having a length extending primarily in the direction of the sipe height, where the sipe thickness between the distal ends includes an intermediate sipe portion, the upright void feature having a thickness greater than the intermediate sipe portion, and where the thickness of the intermediate sipe portion undulates back and forth in a direction of the sipe width as the sipe extends in the direction of the sipe length and the sipe height" and the sipe includes an intermediate void feature and the sipe includes a submerged groove arranged along a bottom of the sipe, the submerged groove having a length extending a non-linear path in the direction of the sipe length, the submerged groove having a thickness greater than the thickness of any upright void feature and any intermediate void feature.
REMARKS
	With respect to applicant's description in the after final amendment filed 4-29-21 of the interview on 3-31-21, examiner comments: INTERVIEW RECORD OK; it being noted again that the 103 rejection of claim 11 using Korea 321 has been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
May 28, 2021